Citation Nr: 1709619	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  06-28 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for heart disease, and if so, entitlement to service connection for heart disease.

2. Entitlement to service connection for residuals of fracture of the jaw.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the United States Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. In a December 2004 rating decision the RO denied service connection for residuals of a fracture of the jaw. In an August 2013 rating decision the RO denied reopening of a previously denied claim for service connection for heart disease.

In May 2014 the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). The Veteran's claims file contains a transcript of that hearing.

In May 2016 the Board remanded to the RO, for additional action, the issues of reopening of a claim for service connection for heart disease and of service connection for residuals of a fracture of the jaw.

The Veteran subsequently requested another Board hearing. In December 2016 VA scheduled for him a Board videoconference hearing in January 2017. Later in December 2016 the Veteran requested to cancel the January 2017 hearing.

The issues of a request to reopen a previously denied claim for service connection for diabetes mellitus and of entitlement to special monthly compensation based on the need for aid and attendance have been raised by the record in statements received in late 2016 and early 2017, but have not been adjudicated by the Agency of Original Jurisdiction (in this case the RO). Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 38 C.F.R. § 19.9(b) (2016).

In this decision, below, the Board is granting reopening of a previously denied claim for service connection for heart disease. The issues of service connection, on the merits, for heart disease, and of service connection for residuals of fracture of the jaw, are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with an August 2011 rating decision denying service connection for heart disease. No new and material evidence was received within a year after that decision. No service department records not previously associated with the claims file have been received.

2. Evidence received since the August 2011 rating decision is relevant to the claims of herbicide exposure during service and service connection for heart disease.


CONCLUSIONS OF LAW

1. The August 2011 rating decision denying service connection for heart disease is a final decision. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2. Evidence received since the August 2011 rating decision is new and material to a claim for service connection for heart disease. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). The Board is granting herein the issue that the Board is presently addressing, that of reopening of a previously denied claim for service connection for heart disease. Therefore it is not necessary to discuss VA's duties to notify and assist the Veteran with respect to that issue.

The Veteran essentially contends that he has heart disease that is attributable to events in service, including claimed exposure during service to an herbicide agent such as Agent Orange. He has indicated that he could have been exposed to an herbicide agent during service in Vietnam, Thailand, and California, and in his duties servicing and flying in aircraft.

In 2004 the Veteran submitted a claim for service connection for a heart disorder or disease. In a December 2004 rating decision the RO denied service connection for heart block with placement of pacemaker. The Veteran appealed that decision to the Board. In January 2010 the Board denied service connection for cardiovascular disability, to include heart block with pacemaker placement, myocardial infarction, atrioventricular block, coronary artery disease, and heart disease.

In a July 2011 statement the Veteran asserted that during service he was exposed to an herbicide agent such as Agent Orange. In an August 2011 rating decision the RO denied service connection for heart disease including ischemic heart disease.

A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. A rating decision also becomes final if a claimant files a timely NOD, but does not file a timely substantive appeal. 38 U.S.C.A. § 7105. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The United States Court of Appeals for Veterans Claims (Court) has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New and material evidence received within a year after the rating decision will be considered as having been filed in connection with the claim. 38 C.F.R. § 3.156(b). If service department records not previously associated with the claims file are received, VA will reconsider the claim. 38 C.F.R. § 3.156(c). 

During the year following the August 2011 rating decision, the Veteran did not file an NOD with that decision. That decision became final. No evidence that was new and material to the heart disease claim was received within the appeal period. No additional service department records were received after that rating decision. 

In February 2013 the Veteran filed a new claim for service connection for heart disease. In an August 2013 rating decision the RO denied reopening of a previously denied claim for service connection for heart disease. The Veteran appealed that decision to the Board.

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The last final disallowance on any basis of the Veteran's claim for service connection for heart disease is the August 2011 rating decision. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). Service connection for certain chronic diseases, including cardiovascular-renal disease, may be established based upon a legal presumption by showing that the disease manifested itself to a degree of 10 percent disabling or more within one year from the date of discharge from service. 38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

Under certain circumstances, service connection for certain specifically listed diseases, including ischemic heart disease, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e). For the purpose of presumed service connection based on herbicide exposure, the term ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina. 38 C.F.R. § 3.309(e). The term ischemic heart disease does not include hypertension, or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease. 38 C.F.R. § 3.309(e), Note 2.

The Veteran's reports of serving in Vietnam, in Thailand, and in and around aircraft are relevant to his claim of exposure during service to an herbicide agent. A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6). VA has found that, under certain circumstances, U. S. Air Force veterans who served on or near the perimeter of certain Royal Thai Air Force Bases may have been exposed to an herbicide agent. See VA Office of Public Health and Environmental Hazards, Agent Orange: Thailand Military Bases, found at http://www.publichealth.va.gov/exposures/agentorange/thailand.asp. Under certain circumstances, duties on or around C-123 aircraft warrant a presumption of exposure to an herbicide agent. See 38 C.F.R. § 3.307(a)(6)(v).

The evidence that was associated with the claims file before the August 2011 rating decision includes service treatment records, post-service medical records, and statements from the Veteran. In statements submitted in 2006, 2007, and 2011, the Veteran asserted that he was exposed to an herbicide agent during service on a flight to Vietnam, when liquid from a drum in the airplane came into contact with him.

The evidence that has been added to the claims file since the August 2011 rating decision includes additional post-service medical records and additional statements from the Veteran. In October 2012 the Veteran wrote that he also had exposure to an herbicide agent at an Air Force Base in California and at an Air Force Base in Thailand. Later he submitted additional statements about claimed herbicide exposure in Thailand.

In August 2011 the RO denied service connection for heart disease in part because the RO found that it was not shown that the Veteran was exposed to an herbicide agent. Since the August 2011 decision the Veteran has reported service herbicide exposure in additional situations that he did not relate before August 2011. The added exposure history is neither inherently incredible nor beyond the Veteran's competence, so it is presumed credible for purposes of reopening a previously denied claim. Evidence of herbicide exposure is relevant to and supportive of his claim for service connection for heart disease. Thus evidence received after August 2011 includes evidence that is new and material to that claim. The Board grants reopening of the claim.

The Board must consider the reopened claim on its merits. The Board finds it necessary, however, to develop additional evidence, as discussed in the remand section, below.


ORDER

A claim for service connection for heart disease is reopened.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the claim, reopened above, for service connection for heart disease, and the claim for service connection for residuals of fracture of the jaw.

The Veteran essentially contends that he has heart disease that is attributable to exposure during service to an herbicide agent such as Agent Orange. He has indicated that he could have been exposed to an herbicide agent during service in Vietnam, Thailand, and California, and in his duties servicing and flying in aircraft.

As noted above, under certain circumstances, service connection for certain specifically listed diseases, including ischemic heart disease, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange, that contain dioxin. 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). Medical records from the 1990s forward reflect that the Veteran has hypertension. In VA treatment in May 2004 he was found to have an atrioventricular block, and a pacemaker was placed. In May 2004 he sought service connection for a heart attack. Thus, the Veteran has been treated for a heart disorder. The record is not clear, however, as to whether he has ischemic heart disease. The Board will remand the heart disease issue for a VA medical examination, including file review, to determine whether he has ischemic heart disease.

The Veteran contends that during service he had and received treatment for jaw injury including fracture, dental injury, and jaw dysfunction. He contends that those problems continued through the present or otherwise led to current jaw and dental problems. His service treatment records reflect that in December 1971 he reported injuries from a beating and he received medical and dental treatment. In medical treatment a clinician noted that injuries included displacement of a cap on an upper left incisor. That clinician found that x-rays did not show mandible fracture. On dental treatment a dentist found x-ray evidence of a greenstick fracture of the left angle of the jaw. Later, in January 1972, the Veteran reported having been in a motor vehicle accident (MVA). In dental treatment in March and May 1972, dentists noted hypermobility of his left temporomandibular joint (TMJ). In October and November 1973 a dentist fitted him with a partial denture replacing several left upper teeth. In September 1974 he was seen after he was in another MVA. He reported contusion of the head and neck followed by headache and low back pain. The treating clinician observed no abrasions or other visible residuals of contusion. He was separated from service in December 1974. The assembled service treatment records do not contain a report of any examination at or around that time.

VA treatment and examination records from the years immediately following the Veteran's service do not address the condition of his jaw or teeth. In claims regarding his jaw and teeth the Veteran has contended that a partial denture fitted during service contributed to further deterioration of his teeth. He has asserted that trauma in service injured one tooth and damaged others. He has contended that injuries and treatment during service led to a misaligned bite. He has asserted that an ongoing misaligned bite causes grinding and deterioration and has destroyed partial and full dentures. He has contended that he had popping of his jaw during service and has current related popping and catching of his jaw.

In a July 1983 dental rating the RO granted the Veteran service connection for treatment purposes for one upper left tooth. The RO denied service connection for treatment purposes for a different upper left tooth. Between February and June 1997 VA dentists extracted four of his remaining maxillary teeth and fitted him with an upper denture.

The Veteran had a VA dental examination in September 2016. Dental x-rays showed partial edentia, decay, and bone loss. The examiner expressed the opinion that it is not likely that a possible greenstick fracture of the jaw in service had any residual effects on the condition of his jaw. The examiner explained that an injury in service happened 45 years before the examination, and that he saw no residual effects of the jaw condition found during service.

The 2016 examination report does not explicitly address, and other medical and dental records do not address, the claimed misalignment of the Veteran's jaw and teeth and the claimed popping and catching of his jaw. The examination report and other medical and dental records do not adequately address the likelihood of a relationship between any such current manifestations and injuries and treatment during service. The Board therefore is remanding the jaw fracture residuals service connection claim for a new VA examination, with file review, to address the current condition of the jaw and teeth and the likelihood of a relationship between current disorders and injuries and treatment in service.

Accordingly, the case is REMANDED for the following:



	(CONTINUED ON NEXT PAGE)


1. Schedule a VA examination to determine whether the Veteran has ischemic heart disease. Provide the Veteran's claims file to the examiner. Ask the examiner to thoroughly review the claims file and to examine the Veteran. Ask the examiner to report whether the medical records in the claims file contain diagnosis of any heart disorder or disease that meets the generally accepted medical definition of ischemic heart disease. Ask the examiner to report whether examination findings show evidence of ischemic heart disease. Ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the Veteran has ischemic heart disease. Ask the examiner to provide clear and thorough explanations of his or her conclusions and opinions.

2. Schedule a new VA examination of the Veteran's jaw and teeth to address the existence and nature of any disorders residual to jaw fracture, dental injury, and dental treatment during service. Provide the Veteran's claims file to the examiner. Ask the examiner to thoroughly review the claims file and to examine the Veteran. Ask the examiner to provide findings on the current status and function of the Veteran's jaw, teeth, and dentures, including whether his alignment or bite is normal or abnormal, and whether his jaw has any popping, catching, or other dysfunction. For each current jaw or dental disorder, ask the examiner to provide an opinion as to whether it is at least as likely as not (at least a 50 percent likelihood) that the disorder is related to events during his service including jaw fracture, other injuries or disorders, or treatment. Ask the examiner to provide clear and thorough explanations of his or her conclusions and opinions.

3. Then review the expanded record. If the evidence supports a finding that the Veteran has ischemic heart disease, develop any other evidence deemed necessary, including evidence regarding claimed herbicide exposure in service.

4. Then review the expanded record and readjudicate the claims for service connection for heart disease and for residuals of jaw fracture. If any of those remanded claims remains denied, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond before returning the case to the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of the appealed matters. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


